Citation Nr: 1729066	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a defective dental bridge.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to December 1983 and from August 1989 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference during a Board hearing in April 2017.  A transcript of the hearing is included in the claims file.

In July 2017, the Veteran filed a motion requesting that her case be advanced on the docket (AOD) due to financial hardship.  See 38 U.S.C.A. § 7107(a) (West 2014); 38 C.F.R. § 20.900(c) (2016).  She submitted documents indicating that a court granted bankruptcy relief in June 2017, which alleviated her of certain financial obligations.  The motion for AOD is denied because this evidence does not show severe financial hardship.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the claim to associate with the claims file outstanding VA and private treatment records and to afford the Veteran a VA examination.  Specifically, the Veteran testified during an April 2017 Board hearing that VA staff was attempting to schedule her to be evaluated, and possibly treated, by a periodontist for her dental symptoms.  However, she did not indicate whether this evaluation and/or treatment was going to be performed by a VA or private medical professional.  The Veteran's testimony is corroborated by a March 2017 VA dentistry note, in which a VA dentist indicated that the Veteran needed to be seen for periodontal root planning and scaling.  A thorough review of the record shows that these records have not been associated with the claims file.  As the record indicates that relevant VA and/or private treatment records might be outstanding, VA should attempt to ascertain any VA and private treatment records since April 2017.  

Additionally, the case is remanded to afford the Veteran a VA examination in connection with her 38 U.S.C.A. § 1151 claim for a defective dental bridge.  The claims file includes many instances, such as in a March 2017 statement and during the April 2017 Board hearing, where the Veteran has contended that she has experienced an additional disability due to VA dental care, including an inability to close her mouth, tongue scarring, social embarrassment, involuntary drooling and spitting, gum disease, facial disfigurement, and loss of natural teeth.  However, no medical professional has assessed whether she experienced any qualifying additional disability during the appellate period due to VA hospital care, medical or surgical treatment, or examination.  Additionally, the claims file does not include a medical opinion answering whether the Veteran's additional disabilities, if any are present, were proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or whether these additional disabilities, if any are present, were the result of an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  Accordingly, the Veteran should be scheduled for a VA examination in connection with her claim.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify any outstanding private dental treatment records, to include any private periodontal treatment since April 1, 2017.  See VBMS entry "Hearing Transcript," receipt date 04/21/2017, at page 22.  Provide any appropriate authorization for the release of any identified private records, and document any negative responses received.  

2. Obtain and associate with the claims file any outstanding VA medical records, including any VA periodontal treatment since April 1, 2017, for the Veteran's dental symptoms.  See VBMS entry "Hearing Transcript," receipt date 04/21/2017, at page 22.  Document any negative responses received.  

3. After completing Step 1 and Step 2, schedule the Veteran for a VA examination to evaluate the current nature and etiology of any residuals of VA dental care.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail, to include current symptomatology and diagnoses of any residuals of VA dental care, to include defective dental bridge(s), if any are present.  

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide opinions as to:

a) Whether the Veteran had any additional disability or disabilities since March 2008 as a result of VA dental care, medical or surgical treatment, or examination, to include abnormal symptoms from multiple dental bridge replacements, loss of natural teeth, periodontal gum disease, tongue scarring, acquired psychiatric disorder symptoms, facial deformity, or involuntary drooling and spitting, if any such symptoms were present during the appellate period.  See VBMS entry "Hearing Transcript," receipt date 04/21/2017; see also VBMS entry "Third Party Correspondence," receipt date 03/15/2017, at pages 2-5.

b) If there is any additional disability, the examiner must state whether the additional disability or disabilities were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA. 

c) Notwithstanding any informed consent documents, the examiner must also state whether any additional disability identified, if any disability is present, was a reasonably foreseeable outcome of VA dental procedures and treatment based upon the specific facts and circumstances of this Veteran's case.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

4. After completing Step 1 through Step 3, and any other development deemed necessary to the above developments, readjudicate the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a defective dental bridge in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

